Citation Nr: 1215286	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on behalf of the Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his active duty service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because the Board is granting service connection for both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In February 2008, the RO submitted a request for the Veteran's service treatment records to the National Personnel Records Center (NPRC).  NPRC performed a thorough and extensive search for the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review.  Any further efforts to locate them would be futile.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decisions contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from December 1955 to September 1957.  In January 2008, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  After the Veteran's claims were denied in a November 2008 rating decision, he perfected an appeal.  These claims have been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his January 2008 claim, the Veteran indicated that he was assigned to the U.S. Army Ordnance Aberdeen Proving Ground, Maryland, during his active duty service.  He also indicated that his current bilateral hearing loss and tinnitus began sometime in 1956, but did not describe the circumstances giving rise thereto.  He then claimed that, following his active service discharge, he worked in office environments with no other "significant" noise exposure.

While NPRC was not able to obtain any of the Veteran's service treatment records, some of his service personnel records were located and associated with his claims file.  Of these, a September 1957 report demonstrated that the Veteran was assigned to the U.S. Army Development and Proof Services, Aberdeen Proving Ground, Maryland. 

The Veteran's Form DD 214 also demonstrated that his last tour of duty and major command was the U.S. Army Development and Proof Services, Aberdeen Proving Ground, Maryland.  Additionally, the Veteran's DD 214 demonstrated that his military specialty occupation was Mechanical Engineering Assistant.  Upon discharge, the Veteran had ascended to the rank of Specialist Third Class.

In January 2008, the Veteran underwent a private audiological examination that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
85
95
LEFT
60 (masked)
45 (masked)
75 (masked)
90
110 (masked)

The diagnosis was mild to profound, ski slope sensorineural hearing loss in the right ear, and moderate mixed to profound sensorineural hearing loss.  

In a contemporaneous letter, the audiologist who performed the January 2008 examination, L.H., CCC-A, Doctor of Audiology, stated that the Veteran complained of hearing loss and tinnitus.  The Veteran reported that he experienced "significant" noise exposure during his military service without the benefit of hearing protection.  After reiterating the findings from the January 2008 examination, Dr. L.H. stated that the type of military noise exposure described by the Veteran was "impulse noise."  Impulse noise, according to Dr. L.H., was noise of a short duration characterized by a shock wave having an instantaneous "rise time."  This type of noise was usually the result of a sudden release of energy such as an explosion or weapon fire, and occurred in environments with relatively quiet backgrounds.  Dr L.H. then stated:

It is highly likely that [the Veteran's] hearing loss and tinnitus can be attributed to noise exposure from exploding ordnance, C-5a explosive compound and mines as well as the Grand 30.06 rifle.

In an effort to assist VA with the possible reconstruction of his service medical data, the Veteran submitted a form dated in July 2008.  Therein, the Veteran indicated that he was "partially deaf" in his left ear and experienced "background noise."  With respect to treatment for his bilateral hearing loss and tinnitus, the Veteran stated that he did not receive any treatment because he was advised, "nothing could be done."

In his November 2009 notice of disagreement, the Veteran asserted that he was assigned to the Aberdeen Proving Ground for the entirety of his active duty service.  He claimed that he was a "Proof Director" while at Aberdeen Proving Ground, a position that entailed detonating ordnance on a regular basis to test or "prove" that the tested explosive accomplished the objective it was designed to achieve.  The Veteran asserted that he was not afforded the benefit or hearing protection during these tests, and that he would be as close as 100 feet from the explosion.  He then asserted that he experienced decreased hearing acuity and ringing of the ears since his active duty service, and that he worked in quiet environments following his discharge, eventually retiring from an "office job."

In June 2010, the Veteran testified at a Decision Review Officer hearing.  During the hearing, the Veteran testified as to the exact nature of his duties throughout his active duty service.  He stated that he was tasked with testing the effectiveness of anti-personnel and anti-tanks mines, including, on one occasion, detonating 600 pounds of trinitrotoluene or TNT.  During testing of anti-personnel mines, the Veteran stated that he was within 20 or 30 feet of the explosion.  With respect to anti-tank mine testing, he stated that he was in a bunker, approximately 50 yards away.  The Veteran stated that he conducted these tests without the benefit of hearing protection, but did not recall anyone being injured during the tests.  He and his fellow service members would, however, refer to the louder explosions as "bell ringers."  He claimed that he experienced ringing in his ears as early as basic training as a result of small arms fire.  He also claimed that he sought medical attention during his active duty service, but was informed that nothing could be done and that he should only return for a follow-up if his symptoms worsened.  The Veteran stated that, after his active service discharge, he worked as an Engineer, mainly in a quiet office environment.  He endorsed hunting with a rifle once per year, but stated that he "very seldom" fired his gun.  

In a statement received in July 2010, S.R., the Veteran's co-worker, said he knew the Veteran on and after 1984.  S.R. observed during the course of their employment that the Veteran had difficulty hearing.  S.R. stated that the Veteran related his decreased hearing acuity to "ringing sounds" that were caused from exploding ordnance at the Aberdeen Proving Ground.

In an undated statement from the Veteran's spouse, she stated that the Veteran experienced hearing loss and ringing in his left ear.  She stated that the Veteran was exposed to exploding ordnance during his active duty service and, as a result, developed hearing loss.  She also stated that the Veteran often misinterpret personal matters, situations, and conversations at family gatherings due to his hearing difficulties.

The Veteran's spouse submitted a second statement, dated in April 2011, wherein she stated that she first noticed the Veteran's hearing problem prior to their marriage, which was in February 1968.  She claimed that the Veteran tilted his head in such a way in order to favor his right ear during conversations.  She stated that the Veteran reported to her that his decreased hearing acuity and "background inner ear noise" were due to exposure to noise associated with small arms fire and explosions during his active duty service.  She reiterated her observation that the Veteran's hearing problems interfered with family conversations "over the years."  She also observed that the Veteran utilized his right ear when talking on the telephone, making it awkward for his to write given that he is right-hand dominant. 

Based on a review of the Veteran's claims file, it appeared to the Board that the Veteran was scheduled for and underwent a VA audiological examination in December 2011.  In the January 2012 supplemental statement of the case, the December 2011 VA examination is listed among the evidence reviewed.  However, the Board was unable to locate the resulting report in the Veteran's claims file or on Virtual VA.  Despite the examination report not being present in the Veteran's claims file, the findings of the December 2011 examiner were referenced in the January 2012 supplemental statement of the case.  Specifically, the RO stated that the examiner opined that the Veteran's current hearing loss and tinnitus had their onset during, were caused by, or are related to the Veteran's active duty service.

In February 2012, the Veteran's attorney submitted a statement wherein he reiterated that Veteran's reported inservice duties and his reported inservice exposure to acoustic trauma.  He also discussed the Veteran's proximity to the detonations and the Veteran's report that he was not provided hearing protection during the tests.

Service personnel records, including his DD 214, demonstrated that the Veteran served as a Mechanical Engineer at an ordnance testing facility.  The Veteran's reported duties comport with the nature of his military occupational specialty and his duty station.  There is no evidence of record demonstrating that the Veteran did not participate in the testing of anti-personnel and anti-tank mines.  As such, the Board finds competent and credible the Veteran's report of exposure to noise associated with the testing of ordnance.

During the pendency of the appeal, the Veteran asserted that he experienced decreased hearing acuity and ringing in his ears during his active duty service as the result of exposure to noise associated with testing anti-personnel and anti-tank mines.  The Veteran further asserted that these symptoms persisted from the time of the inservice acoustic trauma until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).

Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of a bilateral hearing loss and tinnitus are readily identifiable by their features and, thus, are capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of bilateral hearing loss and tinnitus and that he has continuously experienced such symptoms since his active service discharge.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records were destroyed in a fire due to no fault of his own and, thus, were unavailable for review.  Of the service personnel records available for review, each demonstrated that the Veteran's was assigned at the Aberdeen Proving Ground and that he was a Mechanical Engineer.  He stated that his duties involved assessing the effectiveness of anti-personnel and anti-tank mines.  In so doing, the Veteran reported that he stood in relatively close proximity to the explosions without the benefit of hearing protection.  During the pendency of this appeal, the Veteran asserted that he sought treatment during his active duty service for symptoms associated with bilateral hearing loss and tinnitus, but was informed that nothing could be done to alleviate those symptoms.  The Veteran also stated that he worked as an Engineer following his active duty discharge, mostly in quiet environments.  He endorsed hunting with a rifle once a year, but stated that he very seldom fired his gun.  There was no other evidence of record demonstrating acoustic trauma following the Veteran's active duty discharge.  The Veteran's spouse stated that she observed the Veteran favoring his right ear in order to compensate for his profound left ear hearing loss.  Further, a co-worker stated that the Veteran had difficulty hearing and that the Veteran stated his hearing difficulties were due to acoustic trauma during his active duty service.  Based on the above, and with no evidence to the contrary, the Board finds credible the Veteran's assertions of experiencing bilateral hearing loss and tinnitus since active duty service.

Based on the Veteran's competent and credible reports of inservice exposure to acoustic trauma and continuous symptoms of bilateral hearing loss and tinnitus, Dr. L.H. and the December 2011 VA examiner both provided opinions that the Veteran's current bilateral hearing loss and tinnitus were incurred in or due to his active duty service.  These are the only competent etiological opinions of record and both are positive to the Veteran's claims.  The Board finds that the opinions by Dr. L.H. and the December 2011 VA examiner to be highly probative.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, there is a competent and credible basis to conclude that the Veteran's bilateral hearing loss and tinnitus have been present since his active duty service and were incurred in or due to his active duty service.  38 C.F.R. § 3.303 (b).  Given that there is no evidence of record that disassociated the Veteran's bilateral hearing loss and tinnitus from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


